department of the treasury internal_revenue_service washington d c jun tax exempt ando government entities oivision u i l legend taxpayer a ira x company m amount d bank b account g fund v amount e bank c account k amount f dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representation have been submitted under penalties of perjury in support of your request taxpayer a’s husband a retirement annuity ira x with company m taxpayer a’s husband died on taxpayer a was a co-primary beneficiary of ira x as _ __ years old individual maintained an individual evidenced by company w’s letter submitted with your request taxpayer a received a check in the amount of amount b from ‘in company m representing her interest in ira x a deposit slip submitted with your ruling_request indicates that on of amount d was made to account g at bank b additional documentation submitted with your request indicate that a portion of amount d was used to purchase shares in fund v amount e and that the balance was used to purchase four certificates of deposit held in account k at bank c amount f amount e and amount f equal amount d taxpayer a submitted an account statement representing that the certificates of deposit are now held in a money market account also at bank c a deposit in the amount taxpayer a asserts that her financial adviser did not advise her that amount d could be rolled over to her ira account taxpayer a further asserts that due to the stress and grief of her husband’s death she did not realize that the funds could be transferred to her ira taxpayer a asserts that she did not know that the day rollover period had expired until she met with her accountant in to prepare her tax_return for the _tax year company m issued a form 1099-r to taxpayer a indicating that a taxable_distribution from ira x in the amount of amount d was made to her in you further assert that there have not been any withdrawals from account k or redemption of shares from fund v and that amount d continues to be held with fund v and in account k based upon the foregoing facts and representation you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i gi the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 - sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred _ documentation submitted the information submitted in this case indicates that a distribution in the amount of amount d was made to you from ira x in also indicates that a deposit in the amount of amount d was made to account g at bank b further taxpayer a has submitted documentation that indicates that a portion of amount d was used to purchase shares with fund f amount e and that the balance amount f was deposited into account k at bank c amount e and amount f equal amount d taxpayer a also submitted a recent account statement representing that the certificates of deposit held in account k are now invested in a money market account also with bank c taxpayer a asserts that there have been no withdrawals from account k or redemption of shares h ld by fund v and that amount d continues to be held with fund v and bank c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to rollover amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if vou have anv questions about this ruling please contact se t ep ra t2 at sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group r enclosures deleted copy of ruling letter notice of intention to disclose cc _
